Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Brian Whitaker                            Case No.

 12               Plaintiff,
                                                  Complaint For Damages And
 13       v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
 14     Duesenberg Investment                     Act; Unruh Civil Rights Act
        Company, a California Partnership;
 15     Clyde A. Blanchard and
        Associates, Inc., a
 16     California Corporation

 17               Defendants.

 18
 19         Plaintiff Brian Whitaker complains of Duesenberg Investment

 20   Company, a California Partnership; Clyde A. Blanchard and Associates, Inc., a

 21   California Corporation; and alleges as follows:

 22
 23     PARTIES:

 24     1. Plaintiff is a California resident with physical disabilities. He is

 25   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

 26   injury. He is a quadriplegic. He uses a wheelchair for mobility.

 27     2. Defendant Duesenberg Investment Company owned the real property

 28   located at or about 1421 Montana Ave, Los Angeles, California, in October


                                             1

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 2 of 8 Page ID #:2




  1   2020.
  2     3. Defendant Duesenberg Investment Company owns the real property
  3   located at or about 1421 Montana Ave, Los Angeles, California, currently.
  4     4. Defendant Clyde A. Blanchard and Associates, Inc. owned Fireside
  5   Cellars located at or about 1421 Montana Ave, Los Angeles, California, in
  6   October 2020.
  7     5. Defendant Clyde A. Blanchard and Associates, Inc. owns Fireside
  8   Cellars (“Store”) located at or about 1421 Montana Ave, Los Angeles,
  9   California, currently.
 10     6. Plaintiff does not know the true names of Defendants, their business
 11   capacities, their ownership connection to the property and business, or their
 12   relative responsibilities in causing the access violations herein complained of,
 13   and alleges a joint venture and common enterprise by all such Defendants.
 14   Plaintiff is informed and believes that each of the Defendants herein is
 15   responsible in some capacity for the events herein alleged, or is a necessary
 16   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 17   the true names, capacities, connections, and responsibilities of the Defendants
 18   are ascertained.
 19
 20     JURISDICTION & VENUE:
 21     7. The Court has subject matter jurisdiction over the action pursuant to 28
 22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 25   of action, arising from the same nucleus of operative facts and arising out of
 26   the same transactions, is also brought under California’s Unruh Civil Rights
 27   Act, which act expressly incorporates the Americans with Disabilities Act.
 28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 3 of 8 Page ID #:3




  1   founded on the fact that the real property which is the subject of this action is
  2   located in this district and that Plaintiff's cause of action arose in this district.
  3
  4     FACTUAL ALLEGATIONS:
  5     10. Plaintiff went to the Store in October 2020 with the intention to avail
  6   himself of its goods and to assess the business for compliance with the
  7   disability access laws.
  8     11. The Store is a facility open to the public, a place of public
  9   accommodation, and a business establishment.
 10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 11   to provide wheelchair accessible paths of travel in conformance with the ADA
 12   Standards as it relates to wheelchair users like the plaintiff.
 13     13. The Store provides paths of travel to its customers but fails to provide
 14   any wheelchair accessible paths of travel.
 15     14. A couple of problems that plaintiff encountered is that the ramp that
 16   runs up to the entrance did not have a level landing. What is more, the ramp
 17   had a slope that was too steep for plaintiff.
 18     15. Plaintiff believes that there are other features of the paths of travel that
 19   likely fail to comply with the ADA Standards and seeks to have fully compliant
 20   paths of travel for wheelchair users.
 21     16. On information and belief, the defendants currently fail to provide
 22   wheelchair accessible paths of travel.
 23     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 24   personally encountered these barriers.
 25     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
 26   wheelchair accessible facilities. By failing to provide accessible facilities, the
 27   defendants denied the plaintiff full and equal access.
 28     19. The failure to provide accessible facilities created difficulty and


                                                3

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 4 of 8 Page ID #:4




  1   discomfort for the Plaintiff.
  2     20. Even though the plaintiff did not confront the following barriers, paths
  3   of travel inside the Store are too narrow. Additionally, the sales counter is too
  4   high and there is no lowered portion of the sales counter suitable for
  5   wheelchair users. Plaintiff seeks to have these barriers removed as they relate
  6   to and impact his disability.
  7     21. The defendants have failed to maintain in working and useable
  8   conditions those features required to provide ready access to persons with
  9   disabilities.
 10     22. The barriers identified above are easily removed without much
 11   difficulty or expense. They are the types of barriers identified by the
 12   Department of Justice as presumably readily achievable to remove and, in fact,
 13   these barriers are readily achievable to remove. Moreover, there are numerous
 14   alternative accommodations that could be made to provide a greater level of
 15   access if complete removal were not achievable.
 16     23. Plaintiff will return to the Store to avail himself of its goods and to
 17   determine compliance with the disability access laws once it is represented to
 18   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 19   from doing so because of his knowledge of the existing barriers and his
 20   uncertainty about the existence of yet other barriers on the site. If the barriers
 21   are not removed, the plaintiff will face unlawful and discriminatory barriers
 22   again.
 23     24. Given the obvious and blatant nature of the barriers and violations
 24   alleged herein, the plaintiff alleges, on information and belief, that there are
 25   other violations and barriers on the site that relate to his disability. Plaintiff will
 26   amend the complaint, to provide proper notice regarding the scope of this
 27   lawsuit, once he conducts a site inspection. However, please be on notice that
 28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                                4

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 5 of 8 Page ID #:5




  1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  2   encounters one barrier at a site, he can sue to have all barriers that relate to his
  3   disability removed regardless of whether he personally encountered them).
  4
  5
  6
  7
  8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 10   Defendants.) (42 U.S.C. section 12101, et seq.)
 11     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 12   again herein, the allegations contained in all prior paragraphs of this
 13   complaint.
 14     26. Under the ADA, it is an act of discrimination to fail to ensure that the
 15   privileges, advantages, accommodations, facilities, goods and services of any
 16   place of public accommodation is offered on a full and equal basis by anyone
 17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 18   § 12182(a). Discrimination is defined, inter alia, as follows:
 19            a. A failure to make reasonable modifications in policies, practices,
 20                or procedures, when such modifications are necessary to afford
 21                goods,     services,   facilities,   privileges,    advantages,     or
 22                accommodations to individuals with disabilities, unless the
 23                accommodation would work a fundamental alteration of those
 24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 25            b. A failure to remove architectural barriers where such removal is
 26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 27                defined by reference to the ADA Standards.
 28            c. A failure to make alterations in such a manner that, to the


                                               5

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 6 of 8 Page ID #:6




  1                maximum extent feasible, the altered portions of the facility are
  2                readily accessible to and usable by individuals with disabilities,
  3                including individuals who use wheelchairs or to ensure that, to the
  4                maximum extent feasible, the path of travel to the altered area and
  5                the bathrooms, telephones, and drinking fountains serving the
  6                altered area, are readily accessible to and usable by individuals
  7                with disabilities. 42 U.S.C. § 12183(a)(2).
  8     27. When a business provides paths of travel, it must provide accessible
  9   paths of travel.
 10     28. Here, accessible paths of travel have not been provided in conformance
 11   with the ADA Standards.
 12     29. When a business provides facilities such as sales or transaction counters,
 13   it must provide accessible sales or transaction counters.
 14     30. Here, accessible sales or transaction counters have not been provided in
 15   conformance with the ADA Standards.
 16     31. The Safe Harbor provisions of the 2010 Standards are not applicable
 17   here because the conditions challenged in this lawsuit do not comply with the
 18   1991 Standards.
 19     32. A public accommodation must maintain in operable working condition
 20   those features of its facilities and equipment that are required to be readily
 21   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 22     33. Here, the failure to ensure that the accessible facilities were available
 23   and ready to be used by the plaintiff is a violation of the law.
 24
 25   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 26   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 27   Code § 51-53.)
 28     34. Plaintiff repleads and incorporates by reference, as if fully set forth


                                               6

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 7 of 8 Page ID #:7




  1   again herein, the allegations contained in all prior paragraphs of this
  2   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  3   that persons with disabilities are entitled to full and equal accommodations,
  4   advantages, facilities, privileges, or services in all business establishment of
  5   every kind whatsoever within the jurisdiction of the State of California. Cal.
  6   Civ. Code §51(b).
  7      35. The Unruh Act provides that a violation of the ADA is a violation of the
  8   Unruh Act. Cal. Civ. Code, § 51(f).
  9      36. Defendants’ acts and omissions, as herein alleged, have violated the
 10   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 11   rights to full and equal use of the accommodations, advantages, facilities,
 12   privileges, or services offered.
 13      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 14   discomfort or embarrassment for the plaintiff, the defendants are also each
 15   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 16   (c).)
 17
 18             PRAYER:
 19             Wherefore, Plaintiff prays that this Court award damages and provide
 20   relief as follows:
 21           1. For injunctive relief, compelling Defendants to comply with the
 22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 23   plaintiff is not invoking section 55 of the California Civil Code and is not
 24   seeking injunctive relief under the Disabled Persons Act at all.
 25           2. Damages under the Unruh Civil Rights Act, which provides for actual
 26   damages and a statutory minimum of $4,000 for each offense.
 27           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 28   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.


                                                 7

      Complaint
Case 2:20-cv-10113-DMG-MRW Document 1 Filed 11/04/20 Page 8 of 8 Page ID #:8




  1
      Dated: November 2, 2020      CENTER FOR DISABILITY ACCESS
  2
  3
                                   By:
  4
                                   _______________________
  5
                                         Russell Handy, Esq.
  6                                      Attorney for plaintiff

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         8

      Complaint
